J-S29003-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: V.V. A/K/A          :   IN THE SUPERIOR COURT OF
V.E.V., A MINOR                         :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: V.C., MOTHER                 :
                                        :
                                        :
                                        :
                                        :   No. 3440 EDA 2017

           Appeal from the Decree Entered September 14, 2017
           In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): 51-FN-001861-2015
                                       CP-51-AP-0000528-2017
                                       CP-51-DP-1000107-2016


IN THE INTEREST OF: J.V. A/K/A          :   IN THE SUPERIOR COURT OF
J.E.V., A MINOR                         :        PENNSYLVANIA
                                        :
                                        :
APPEAL OF: V.C., MOTHER                 :
                                        :
                                        :
                                        :
                                        :   No. 3441 EDA 2017

           Appeal from the Decree Entered September 14, 2017
           In the Court of Common Pleas of Philadelphia County
                Family Court at No(s): 51-FN-001861-2015
                                       CP-51-AP-0000527-2017
                                       CP-51-DP-1000108-2016


BEFORE:    PANELLA, J., MURRAY, J., and STEVENS*, P.J.E.

MEMORANDUM BY PANELLA, J.                             FILED JULY 19, 2018

     Appellant, V.C. (“Mother”), appeals from the decrees and orders

entered September 14, 2017, involuntarily terminating her parental rights to

V.E.V. (born in March 2012), and J.E.V. (born in January 2013) (collectively,

____________________________________
* Former Justice specially assigned to the Superior Court.
J-S29003-18


“the Children”) pursuant to 23 Pa.C.S.A. § 2511 (a)(1), (2), (5), (8), and (b)

of the Adoption Act, and pursuant to 42 Pa.C.S. § 6351 of the Juvenile Act

changing the Children’s permanency goal to adoption.1 We affirm

        The trial court has set forth the relevant history of this case in its

opinion. See Trial Court Opinion, 12/14/17, at 2-9. We adopt the court’s

recitation for purposes of this appeal, and we set forth herein only those

facts, as found by the court, that are necessary to understand our

disposition of the appeal.

        The Philadelphia Department of Human Services (“DHS”) has been

involved with this family since October 2015 when Mother’s oldest child,

D.G., was adjudicated dependent and committed to the legal custody of DHS

while the Children remained in Mother’s care. On March 24, 2016, DHS and

the Community Umbrella Agency (“CUA”) held a single case plan (“SCP”)

meeting. Mother’s SCP objectives were: (1) to address loss, grief and

anxiety issues through individual therapy; (2) to complete an assessment

through Behavioral Health Services; (3) to attend weekly-supervised visits at

the agency; (4) to secure stable housing; and (5) to comply with the

requirements of Achieving Reunification Center (“ARC”).2


____________________________________________


1   The Children’s biological father, A.V., (“Father”) is deceased.

2   On July 27, 2016, Mother voluntarily terminated her parental rights to D.G.




                                           -2-
J-S29003-18


      On May 18, 2016, DHS received a General Protective Services (“GPS”)

report that Mother and the Children were homeless and moving from home

to home. The report also stated that Mother was unemployed, abusing illegal

and prescription drugs, and unable to provide for the Children. The report

further alleged that Mother refused to provide information as to where the

Children were currently residing. On the same day, DHS received a second

GPS report, stating that the Children were residing with a family friend,

A.M., and an Order of Protective Custody (“OPC”) was needed for the

Children because Mother was transient and was not in compliance with her

mental health treatment.

      On May 19, 2016, the report was substantiated when DHS went to the

home of A.M. Mother admitted that she did not have a home, and that

putting the Children in placement was the best option at this time. On the

same day, DHS obtained an OPC for the Children and placed them in foster

care through Second Chance.

      At the shelter care hearing on May 20, 2016, the court lifted the OPC

and ordered the Children to remain in the custody of DHS. On June 6, 2016,

the court adjudicated the Children dependent, granted DHS legal custody of

them, and ordered continued foster care placement through Second Chance.

The court further ordered Mother to attend supervised weekly visits at the

agency and to complete an assessment, screening and three random drug

tests at Clinical Evaluation Unit (“CEU”).


                                      -3-
J-S29003-18


      On August 3, 2016, DHS and CUA held an SCP meeting. Mother’s SCP

objectives were: (1) to address loss, grief and anxiety through individual

therapy; (2) to complete three random drug and alcohol screens; and (3) to

have weekly supervised visits with the Children at the agency. Mother’s SCP

plan was revised on November 19, 2016, to include two additional SCP

objectives, which were: (1) to find stable housing; and (2) to comply with

ARC services.

      Several permanency hearings were held between 2016 through 2017.

On May 19, 2017, DHS filed petitions to involuntarily terminate Mother’s

parental rights to the Children, and change the Children’s permanency goal

to adoption. The court held a hearing on the petitions on September 14,

2017. At the hearing, the Children were represented by both a guardian ad

litem and a special child advocate. DHS presented the testimony of Ms.

Dollie Smallwood, CUA case manager. Mother, represented by counsel,

testified on her own behalf. On the same day, the court entered its decrees

and orders involuntarily terminating Mother’s parental rights to the Children,

and changing the Children’s permanency goal to adoption.

      Mother timely filed a notice of appeal, along with a concise statement

of errors complained of on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and

(b). Mother raises the following issues for our review:

      1. Whether the trial court’s ruling to involuntarily terminate
         Mother’s parental rights to the Children was supported by
         clear and convincing evidence establishing grounds for
         involuntary termination?

                                     -4-
J-S29003-18



       2. Whether the trial court’s decision to change the Children’s
          permanency goals from reunification with Mother to adoption
          was supported by clear and convincing evidence that such
          decision would best serve the Children’s needs and welfare?

Mother’s Brief, at 5.3

       In matters involving involuntary termination of parental rights, our

standard of review is as follows:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. As has been often
       stated, an abuse of discretion does not result merely because
       the reviewing court might have reached a different conclusion.
       Instead, a decision may be reversed for an abuse of discretion
       only upon demonstration of manifest unreasonableness,
       partiality, prejudice, bias, or ill-will.

       [T]here are clear reasons for applying an abuse of discretion
       standard of review in these cases. We observed that, unlike trial
       courts, appellate courts are not equipped to make the fact-
____________________________________________


3 While Mother’s second issue appears to raise both a § 2511(b) claim and a
challenge to the court’s order changing the Children’s permanency goal to
adoption, Mother only preserved her subsection (b) claim. Any opposition to
the court’s order changing the Children’s permanency goal to adoption is
deemed waived as Mother failed to present argument as to this issue in her
brief. See In re W.H., 25 A.3d 330, 339 n.3 (Pa. Super. 2011) (“[W]here
an appellate brief fails to provide any discussion of a claim with citation to
relevant authority or fails to develop the issue in any other meaningful
fashion capable of review, that claim is waived.”). See also In re
M.Z.T.M.W., 163 A.3d 462, 465-66 (Pa. Super. 2017).




                                           -5-
J-S29003-18


      specific determinations on a cold record, where the trial judges
      are observing the parties during the relevant hearing and often
      presiding over numerous other hearings regarding the child and
      parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the
      record and the court’s legal conclusions are not the result of an
      error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted).

      Termination of parental rights is governed by § 2511 of the Adoption

Act. The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid. See In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

We have defined clear and convincing evidence as that which is so “clear,

direct, weighty and convincing as to enable the trier of fact to come to a

clear conviction, without hesitance, of the truth of the precise facts in issue.”

In re C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000) (en banc) (citation

omitted).

      We may affirm the court’s decision regarding the termination of

parental rights with regard to any one subsection of § 2511(a). See In re

B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc). In this case, the

court terminated Mother’s parental rights pursuant to § 2511(a)(1), (2), (5),

(8) and (b). We will discuss only § 2511(a)(2) and (b).


                                      -6-
J-S29003-18


     Subsection (a)(2) provides as follows:

          (a) General rule.--The rights of a parent in regard to a
          child may be terminated after a petition filed on any of the
          following grounds:

                                      ...

             (2) The repeated and continued incapacity, abuse,
             neglect or refusal of the parent has caused the child
             to be without essential parental care, control or
             subsistence necessary for his physical or mental
             well-being and the conditions and causes of the
             incapacity, abuse, neglect or refusal cannot or will
             not be remedied by the parent.

                                      ...

23 Pa.C.S.A. § 2511(a)(2).

     In order to terminate parental rights pursuant to 23 Pa.C.S. §
     2511(a)(2), the following three elements must be met: (1)
     repeated and continued incapacity, abuse, neglect or refusal; (2)
     such incapacity, abuse, neglect or refusal has caused the child to
     be without essential parental care, control or subsistence
     necessary for his physical or mental well-being; and (3) the
     causes of the incapacity, abuse, neglect or refusal cannot or will
     not be remedied.

In re Adoption of M.E.P., 825 A.2d 1266, 1272 (Pa. Super. 2003) (citation

omitted). “The grounds for termination due to parental incapacity that

cannot be remedied are not limited to affirmative misconduct. To the

contrary, those grounds may include acts of refusal as well as incapacity to

perform parental duties.” In re Adoption of C.D.R., 111 A.3d 1212, 1216

(Pa. Super. 2015) (quoting In re A.L.D., 797 A.2d 326, 337 (Pa. Super.

2002)).

     A parent is required to make diligent efforts towards the reasonably

prompt assumption of full parental responsibilities. See In re A.L.D., 797

                                     -7-
J-S29003-18


A.2d at 337. And a parent’s vow to cooperate, after a long period of

uncooperativeness regarding the necessity or availability of services, may

properly be rejected as untimely or disingenuous. See id., at 340.

     With respect to subsection (a)(2), the court relied on the credible

testimony of Ms. Smallwood, finding clear and convincing evidence that

Mother failed to address the conditions which brought the Children into

placement. See Trial Court Opinion, 12/14/17, 16-17. The court noted that

Mother does not have adequate housing, employment, or parenting skills,

and has not complied with her mental health treatment. See id., at 19. The

court opined that Mother’s lack of action demonstrates her inability to care

for the Children now or in the future, as her overall situation is no better

today than when the Children came into care. See id. The court, therefore,

concluded that the evidence sufficiently establishes that Mother lacks the

capacity to adequately provide parental care and control, and a stable

environment for the Children, and her incapacity will not be remedied in the

future. See id.

     Mother, however, contends that the court’s decision to involuntarily

terminate her parental rights to the Children under this subsection was not

supported by clear and convincing evidence. Mother argues that the

evidence presented at trial did not establish any SCP objective that Mother

substantially failed to meet which would prohibit her from reunification with

the Children. Mother claims that she attended visitation with the Children,


                                    -8-
J-S29003-18


went to court-ordered drug screens, received mental health treatment and

secured proper housing. Because she substantially complied with most of her

SCP objectives, maintained regular and loving contact with the Children, and

has a nurturing parental relationship with the Children, Mother submits that

DHS failed to present “clear and convincing” evidence of her repeated and

continued incapacity, abuse, neglect, refusal or her unwillingness to timely

rectify and correct the circumstances that led to the Children coming into

foster care. We disagree.

     After a thorough review of the record in this matter, we conclude that

the court did not abuse its discretion by involuntarily terminating Mother’s

parental rights to the Children. During the termination hearing, Ms.

Smallwood informed the court that she has been involved with the family

since November 2015, when Mother’s oldest child was under the care of

DHS. See N.T., 9/14/17, at 7. Ms. Smallwood testified that the Children

came into foster care on or about May 24, 2016, because Mother was

transient, did not have stable housing, and was unable to meet the

Children’s basic needs by enrolling them in a childcare center or taking them

to medical appointments. See id., at 8, 31-32. Ms. Smallwood stated that

Mother’s SCP goals were: (1) to stabilize her mental health; (2) to enhance

the bond between her and the Children by attending weekly supervised

visitation; (3) to obtain stable housing so that she could reunify with the

Children; (4) to comply with ARC services; and (5) to comply with her court-


                                    -9-
J-S29003-18


ordered CEU drug and alcohol screenings, assessments and tests. See id.,

at 8. Ms. Smallwood testified that she has spoken with Mother on several

occasions about her SCP goals, and Mother has previously attended the SCP

meetings via phone and in person. See id., at 9.

      Ms. Smallwood stated that Mother was diagnosed with anxiety, and is

still grieving over the loss of Father. See id., at 10. Ms. Smallwood testified

that Mother was recommended to attend therapy so that she can address

her grief over Father’s death and her anxiety issues, which prevent her from

leaving the house and being active. See id., at 19. Ms. Smallwood informed

the court that Mother was minimally compliant with her mental health

treatment. See id., at 9. Ms. Smallwood testified that although Mother

would attend sessions for her medicine management, she was not consistent

with her individual therapy at Comhar. See id., at 10. Ms. Smallwood opined

that, since Mother has not met her mental health objective, she did not think

it would be appropriate for Mother to reunify with the Children. See id., at

16.

      Ms. Smallwood informed the court that Mother was referred to ARC

five times for women’s empowerment, financial employment and housing

services. See id., at 11. She testified that Mother has not engaged in any of

those services. See id. Ms. Smallwood stated that Mother is unemployed

and receives benefits from the Department of Public Welfare (“DPW”). See

id., at 30. Regarding housing, Ms. Smallwood testified that Mother failed to


                                    - 10 -
J-S29003-18


obtain a secure, safe and appropriate housing for reunification. Ms.

Smallwood informed the court that Mother is currently living at Maternal

Grandmother’s    residence   with   Maternal    Grandmother   and   Maternal

Grandmother’s boyfriend. See id. Ms. Smallwood stated that she was not

made aware of Mother’s change of residence until Tuesday, September 12,

2017, two days prior to the termination hearing. See id., at 12. Ms.

Smallwood testified that she does not have any information or knowledge as

to whether Maternal Grandmother’s residence is an appropriate home for the

Children to be reunified with Mother. See id.

     Ms. Smallwood stated that Mother was court-ordered to CEU for drug

assessment, testing, monitoring and three random drug screens. See id., at

12. Ms. Smallwood noted the CEU reports, stating Mother tested positive for

benzodiazepines on June 6, 2016, and August 26, 2016, Mother tested

positive for benzodiazepines and opiates on July 18, 2016, and Mother

tested positive for benzodiazepines and cocaine on September 2, 2016. See

id., at 13-14. (Benzodiazepines are used legally for the treatment of

anxiety, but are commonly abused.) Ms. Smallwood testified that Mother has

never presented any prescription for benzodiazepines to her or CEU. See

id., at 13. Ms. Smallwood stated that Mother never informed her or

presented any document that she enrolled or completed a drug and alcohol

program since the positive drug screens in fall of 2016. See id., at 14. Ms.

Smallwood further testified that Mother failed to report to CEU for any sort


                                    - 11 -
J-S29003-18


of assessment and for the three random drug screens between every court

hearing as ordered by the court. See id.

      Ms. Smallwood stated that Mother’s weekly supervised visitations were

modified to bi-weekly supervised visitations in December 2016, but it was

changed back to weekly due to her failure to regularly attend the visitations.

See id., at 16. Ms. Smallwood stated that Mother has been inconsistent with

her weekly supervised visitations with the Children. See id. Ms. Smallwood

stated that Mother has only been to seven or eight visits since January 2017.

See id., at 18. Ms. Smallwood also stated that she has personally observed

some of Mother’s visitations with the Children. See id., at 19. Ms.

Smallwood testified that there were some incidents where Mother was

excused from visitation due to her behavior and language, but for the most

part, her interaction with the Children was appropriate. See id.

      Mother testified that she is currently living with Maternal Grandmother

and Maternal Grandmother’s boyfriend in a three-bedroom house. See id.,

at 41. Mother stated that she receives supplemental security income (“SSI”)

for her anxiety disability and gets food stamps from DPW. See id., at 45.

Regarding ARC services for housing and employment, Mother stated that she

scheduled two appointments with ARC, but was not able to attend either

appointment. See id., at 48.

      Mother informed the court that she has had anxiety since she was

fifteen years old. See id., at 41. Mother testified that she is prescribed a


                                    - 12 -
J-S29003-18


benzodiazepine medication called clozapine for anxiety. See id., at 42.

Mother stated that she was recently diagnosed with having colitis, a physical

condition that affects her stomach, intestines and bowels, making it hard to

move or walk because it is so painful. See id., at 49. Mother testified that

she   is   prescribed   several   pain   medications   such   as   naproxen,

androstendedione, and oxycodone for colitis. See id., at 43, 51. Mother

stated that she missed a random drug screening and her re-assessment at

CEU because she was suffering from colitis. See id., at 49. Mother also

testified that she has not used cocaine since September 2016. See id., at

48.

      Mother testified that it was recommended for her to attend therapy

every two weeks. See id. Mother admitted that she has not been attending

therapy lately and does not remember her last therapy session. See id., at

44. Mother stated that she consistently meets with her psychiatrist for her

medication management every three months. See id., Mother testified that

she does not believe her mental condition impairs her ability to parent the

Children or secure housing for her family. See id., at 45.

      Mother stated that this year, she visited the Children about once a

month as opposed to twice a month. See id., at 46. Mother claimed that she

was getting confused about the dates for visitation. See id. Mother admitted

that there was tension at one of the visits because she was upset that the

Children referred to Foster Mother as “Mother.” Id., at 47. Mother testified


                                    - 13 -
J-S29003-18


that she told the Children that she is “Mommy,” and Foster Mother is not

“Mommy.” Id.

      At the conclusion of the termination hearing, the court noted that

Mother’s testimony conflicted with Ms. Smallwood’s testimony. See id., at

53. The court found Mother’s testimony inconsistent, unsupported, and self-

serving. See id. The court noted that the Children were removed from

Mother’s care for more than just housing reasons, as Mother was transient

and unable to provide basic care and safety for the Children. See id., at 54.

The court opined that Mother’s transient condition that existed at the

beginning of the case was not relieved when she informed Ms. Smallwood

that she now has potentially suitable housing just prior to the trial. See id.,

at 55. The court determined that, despite the intensive efforts made by DHS

and CUA to help Mother reunify with the Children, Mother did not complete

her SCP objectives. See id., at 54. The court found that Mother’s failure to

complete her five SCP objectives demonstrates her disinterest in reunifying

with the Children. See id., at 54. Thus, the court concluded that DHS met its

burden by clear and convincing evidence that the involuntary termination of

Mother’s parental rights was warranted under subsection (a)(2). See id., at

55.

      We conclude that Mother’s arguments regarding subsection (a)(2)

essentially seek for this Court to make credibility and weight determinations

different from those of the trial court. The record clearly reveals that Mother


                                    - 14 -
J-S29003-18


did not make diligent efforts towards the reasonably prompt assumption of

full parental responsibilities. The record demonstrates that the Children have

been in foster placement since approximately May 2016, at which time

V.E.V. was four years old and J.E.V. was three years old. By the time of the

termination   hearing,   the   Children   had      been   in   foster   placement

approximately one year and four months, and are now five and four years

old. The testimony presented at the termination hearing establishes that

Mother was aware of her SCP goals, but failed to comply despite ample

amount of time given to do so. Accordingly, Mother did not engage in

reasonable efforts to reunify with the Children.

      As this Court has stated, “a child’s life cannot be held in abeyance

while a parent attempts to attain the maturity necessary to assume

parenting responsibilities. The court cannot and will not subordinate

indefinitely a child’s need for permanence and stability to a parent’s claims

of progress and hope for the future.” In re Adoption of R.J.S., 901 A.2d

502, 513 (Pa. Super. 2006). Hence, the record substantiates the conclusion

that Mother’s repeated and continued incapacity, abuse, neglect, or refusal

has caused the Children to be without essential parental control or

subsistence necessary for their physical and mental well-being. See In re

Adoption of M.E.P., 825 A.2d at 1272. Moreover, Mother cannot or will not

remedy this situation. See id. Thus, the court did not abuse its discretion in

terminating Mother’s parental rights under subsection (a)(2).


                                    - 15 -
J-S29003-18


      To the extent that Mother argues that DHS did not engage in

reasonable efforts to help her reunify with the Children, this argument is

without merit. When reviewing a termination decree on appeal, we do not

consider whether DHS made reasonable efforts. Our Supreme Court has

rejected the argument that the provision of reasonable efforts by the county

children’s services agency is a factor in termination of the parental rights of

a parent to a child.   See In re D.C.D., 105 A.3d 662, 673-674, 676 (Pa.

2014).

      We next determine whether termination was proper under § 2511(b).

Our Supreme Court has stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include intangibles such as
      love, comfort, security, and stability. … [T]he determination of
      the child’s “needs and welfare” requires consideration of the
      emotional bonds between the parent and child. The “utmost
      attention” should be paid to discerning the effect on the child of
      permanently severing the parental bond.

In re T.S.M., 71 A.3d 251, 267 (Pa. 2013) (some citations, brackets and

quotation marks omitted; brackets added).

      “[I]n cases where there is no evidence of a bond between a parent

and child, it is reasonable to infer that no bond exists. Accordingly, the

extent of the bond-effect analysis necessarily depends on the circumstances

of the particular case.” In re Adoption of J.M., 991 A.2d 321, 324 (Pa.

Super. 2010) (citations omitted). When evaluating a parental bond, “the

                                    - 16 -
J-S29003-18


court is not required to use expert testimony. Social workers and

caseworkers can offer evaluations as well. Additionally, Section 2511(b) does

not require a formal bonding evaluation.” In re Z.P., 994 A.2d 1108, 1121

(Pa. Super. 2010) (citations omitted).

     Here, the court concluded that DHS presented clear and convincing

evidence   that   termination   of    Mother’s   parental   rights   met   the

developmental, physical and emotional needs and welfare of the Children.

See Trial Court Opinion, 12/14/17, at 20. The court determined that the

testimony of Ms. Smallwood was sufficient to provide the court with

adequate evidence to evaluate the parent-child relationship between Mother

and the Children. See id. The court found that the Children do not have a

parent-child bond with Mother, and they do not ask for Mother because they

are well-bonded in their foster home. See id. The court concluded that the

Children would not suffer irreparable harm if Mother’s parental rights were

terminated, and it would be in the Children’s best interest to be adopted by

Foster Mother. See id.

     Mother, however, contends that the court did not give primary

consideration to the developmental, physical and emotional needs and

welfare of the Children, as required under subsection (b), to support an

involuntary termination of her parental rights. Mother claims that Ms.

Smallwood, a non-expert witness, was incorrectly allowed to offer opinion

testimony under Pennsylvania Rules of Evidence 701 and 702 as to the


                                     - 17 -
J-S29003-18


relationship and bond between Mother and the Children, and that they would

not suffer any adverse effects if Mother’s parental rights were terminated.

Mother submits her testimony that she is bonded with the Children and that

they would experience trauma and emotional harm if her parental rights

were terminated, emphatically refuted Ms. Smallwood’s lay opinion. Mother,

thus, maintains that the court erred in finding DHS presented clear and

convincing evidence that termination of her parental rights serves the

Children’s best interests and their developmental, physical and emotional

needs and welfare.

      Ms. Smallwood testified that the Children currently live in a foster

home through Jewish Family Children Services. See N.T., 9/14/17, at 20.

Ms. Smallwood testified that the Children have lived at their current foster

placement since January 2017. See id. Ms. Smallwood stated that she has

observed the Children with Foster Mother. See id. Ms. Smallwood informed

the court that the Children are bonded to Foster Mother. See id. Ms.

Smallwood testified that they call Foster Mother “Mom,” and call the other

children in their foster home their siblings. See id.

      Ms. Smallwood testified that Mother does not contact her to ask about

the Children except when she wants visitation. See id., at 20-21. Ms.

Smallwood stated that Mother is not involved in any of their medical

appointments or their daily development. See id., at 21. Ms. Smallwood

opined that the Children would not suffer any irreparable harm if Mother’s


                                     - 18 -
J-S29003-18


parental rights were terminated. See id., at 21. Ms. Smallwood also opined

that she believes it would be in the Children’s best interests for them to be

adopted by Foster Mother. See id., at 22.

      Mother testified that she has a parental bond with the Children. See

id., at 47. Mother testified that the Children refer to her as “Mom.” Id.

Mother admitted that there was tension at the visitation because she was

agitated that the Children also refer to Foster Mother as “Mom.” Id. Mother

stated that she believes the Children love her very much, and that they

would be emotionally harmed if they did not see her again. See id.

      Based on the foregoing testimonial evidence and the totality of the

record evidence, we discern no abuse of discretion or legal error by the court

in concluding that termination of Mother’s parental rights would best serve

the Children’s needs and welfare. The court thoroughly considered the

Children’s bond with Mother, and the effect of severing that bond. Because

the trial court is not required to use expert testimony when conducting a

bonding analysis, the court properly relied on Ms. Smallwood’s testimony,

and determined that there is no bond or substantial relationship between the

Children and Mother that, if severed, would cause a detrimental effect on the

Children. The evidence also establishes that the Children receive consistency

and permanency by having their emotional and developmental needs met by

Foster Mother. As such, the court correctly prioritized the Children’s




                                    - 19 -
J-S29003-18


emotional well-being and need for safety, permanency and stability over

Mother’s wishes.

      While Mother may profess to love the Children, a parent’s own feelings

of love and affection for a child, alone, will not preclude termination of

parental rights. See In re Z.P., 994 A.2d at 1121. A child’s life “simply

cannot be put on hold in the hope that [a parent] will summon the ability to

handle the responsibilities of parenting.” Id., at 1125. Rather, “[A] parent’s

basic constitutional right to the custody and rearing of . . . her child is

converted, upon the failure to fulfill . . . her parental duties, to the child’s

right to have proper parenting and fulfillment of [the child’s] potential in a

permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004) (internal citations omitted).

      “[W]e will not toll the well-being and permanency of [a child]

indefinitely.” In re C.L.G., 956 A.2d 999, 1007 (Pa. Super. 2008) (citation

omitted). Thus, the failure to terminate Mother’s parental rights would

condemn the Children to a life in foster care with no possibility of obtaining a

permanent and stable home.

      As there is competent evidence in the record that supports the court’s

findings and credibility determinations, we find no abuse of the court’s

discretion in terminating Mother’s parental rights to the Children under

subsection (b).




                                     - 20 -
J-S29003-18


     Accordingly, because we conclude that the court did not abuse its

discretion by involuntarily terminating Mother’s parental rights pursuant to §

2511(a)(2) and (b), we affirm the decrees and orders of the trial court.

     Decrees and Orders affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/19/18




                                    - 21 -